Filed 1/3/19; Certified for Publication 1/30/19 (order attached)




 IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                   DIVISION ONE

HARMONY GOLD U.S.A., INC.,                                B284436

        Plaintiff and Appellant,                          (Los Angeles County
                                                          Super. Ct. No. BC646843)
        v.

COUNTY OF LOS ANGELES et al.,

        Defendants and Respondents.



      APPEAL from an order and judgment of the Superior
Court of Los Angeles County, Stephanie Bowick, Judge.
Affirmed.
      Law Offices of Robert A. Pool and Robert A. Pool for
Plaintiff and Appellant.
      Mary C. Wickham, County Counsel, and Sangkee
Peter Lee, Deputy County Counsel, for Defendants and
Respondents County of Los Angeles, John Naimo, Los Angeles
County Auditor-Controller, and Los Angeles County Board of
Supervisors.
       This appeal requires us to consider two Revenue
and Taxation Code1 sections that address a real property’s
“base-year value” (base value), a core metric for assessing
property taxes in California. Specifically, we must consider the
interplay between section 51.5, subdivision (a), which removes
any otherwise applicable time limits on the assessor’s ability
to correct base value errors that do not involve an exercise of
judgment (so-called “nonjudgmental error”), and section 80,
subdivision (a)(5), which limits the years for which a property
owner is entitled to have a property’s base value reassessed.
       Appellant Harmony Gold, Inc. (Harmony) overpaid in
property taxes as a result of the assessor’s nonjudgmental error;
specifically, an erroneous change-in-ownership determination
that reset its property’s base value. Los Angeles County (the
County) refunded the taxes Harmony overpaid beginning in
the year Harmony first challenged the erroneous base value, but
not for prior years. In the action underlying Harmony’s appeal,
Harmony sought to recover tax overpayments for those prior
years. It also sought a declaration and writ requiring the
auditor-controller to correct the tax rolls for all affected years and
a declaration interpreting certain portions of the Revenue and
Taxation Code (the code).
       The trial court sustained a demurrer without leave to
amend and dismissed Harmony’s complaint. We agree with the
trial court.




      1Unless otherwise indicated, all code references are to the
Revenue and Taxation Code.



                                  2
           FACTUAL AND PROCEDURAL SUMMARY
      A.    California Property Tax Calculation and
            Refund Actions
       Because this case concerns the intricacies of California
property tax law, some general background on the applicable
statutory scheme is necessary to understand the record and
issues on appeal.
       Since the enactment of Proposition 13, the California
Constitution limits property taxes to one percent of a property’s
base value compounded by an inflation factor. (Cal. Const., art.
XIII, §§ 1, subd. (a), 2, subd. (b).) “Base-year values are
reestablished only if property is purchased, is newly constructed,
or if there is a change in ownership.” (Osco Drug, Inc. v. County
of Orange (1990) 221 Cal. App. 3d 189, 192 (Osco).)
       If the assessor commits an error in calculating the base
value, one or all of the following may occur: (1) the assessor may
correct the error on the tax rolls; (2) the taxpayer may apply for a
reduction in property taxes based on an erroneous base value;
and/or (3) the taxpayer may request a refund of taxes paid as a
result of base value error. (Metropolitan Culinary Services, Inc.
v. County of Los Angeles (1998) 61 Cal. App. 4th 935, 943
(Metropolitan); Osco, supra, 221 Cal.App.3d at p. 193.)
       Each of these processes serves a distinct purpose. First,
because property taxes are calculated as a percentage of the
base value (adjusted each year for inflation), correction of
base value error on the tax rolls facilitates efficient and accurate
property tax assessment. (See Kuperman v. San Diego County
Assessment Appeals Bd. No. 1 (2006) 137 Cal. App. 4th 918,
923-924.) Correcting the base value is thus necessary, whether
or not the taxpayer seeks a reduced property tax payment via an
assessment application or a refund via a refund claim.




                                 3
       Applications for reduced assessment, by contrast, allow a
taxpayer to contest base value calculations the taxpayer believes
to be erroneous. This is a necessary first step in either correcting
the amount of taxes paid in the future, or seeking a refund.
(Sea World, Inc. v. County of San Diego (1994) 27 Cal. App. 4th
1390, 1404–1405 (Sea World) [“a downward adjustment in
base-year value as the result of an application for a reduction
challenging an assessment . . . is not the same thing as a
correction based on an error or omission in the assessor’s value
judgment determined without the filing of an application for
reduction [under section 51.5]”].)
       Finally, refund actions allow taxpayers to seek those
erroneous tax payments the code deems to be refundable.
“ ‘There is a distinction between the reduction in a base-year
value and a right to a refund of taxes. The base-year value is
a control figure from which an assessment is determined.
The correction of the base-year value allows the assessor to
determine whether there has been an overassessment or
an underassessment.’ ” (Sunrise Retirement Villa v. Dear
(1997) 58 Cal. App. 4th 948, 956 (Sunrise); see Osco, supra,
221 Cal.App.3d at p. 193 [only after determining, via an
application for reduction, when a reduction of the base value
becomes effective can the county “examine whether [plaintiff]
has a right to a refund and, if so, if it timely filed its claim”].)
       Consistent with their distinct purposes, error correction,
applications for reassessment, and refunds are separate and
distinct under the code as well. Each is governed by a different
set of time limitations and procedures. With these important
distinctions in mind, we briefly outline below the limits and
procedures most relevant to reviewing Harmony’s claims.




                                 4
            1.    Base Value Error Corrections
       The assessor is obligated to correct an error involving
“the exercise of an assessor’s judgment as to value” (so-called
“judgmental error”), if the assessor discovers it within four years
of the erroneous assessment. (§ 51.5, subd. (b); see § 4837;
Sunrise, supra, 58 Cal.App.4th at p. 953 [coining the terms
“judgmental error” and “nonjudgmental error” in the context
of section 51.5].) The assessor also must correct all other
types of base value error upon discovering them, regardless of
how much time has passed since the errors occurred. (§ 51.5,
subd. (a); Sunrise, supra, 58 Cal.App.4th at p. 953.) Examples
of nonjudgmental error include failing to identify any base value
at all and incorrectly concluding a change of ownership took
place. (§ 51.5, subd. (a); Sunrise, supra, at p. 957.)

            2.    Applications for Changed Assessments
      Property owners may challenge whether a base value
was calculated correctly, or whether a “change in ownership”
warranting recalculation has occurred, via an “application
for reduction in the base-year value” filed with the local
assessment appeals board. (§§ 80, subd. (a)(3), 1603, 1605.5,
subd. (a).) In Los Angeles, this board is the County of
Los Angeles Assessment Appeals Board (AAB). Two types of
time limitations apply to such applications. First, the application
must be filed within four years of the contested base value
determination. (§§ 80, subd. (a)(3), 1603.) Second, where
the application results in a reduced base value assessment, the
“reduction in assessment . . . shall apply for the assessment year
in which the appeal is taken and prospectively thereafter.” (§ 80,
subd. (a)(5).)




                                 5
            3.    Tax Refund Claims
      The code permits tax refunds on several bases, including
where taxes are “[e]rroneously or illegally collected.” (§ 5096,
subd. (b) [addressing grounds for refund].) Thus, when the
assessor reduces the base value for a property—whether as a
result of an application for changed assessment or a sua sponte
assessor correction—the property owner may seek a refund of
taxes paid for the years to which the reduced base value
assessment applies under the code. (§§ 51.5, subd. (d), 5096,
subd. (b), 5097, 5097.2; see § 80, subd. (a)(5).) The years to which
a reduced base value assessment applies for the purposes of a
refund action based on nonjudgmental error is the subject of this
appeal.
      Various sections in division one of the code establish
procedural requirements for tax refund actions. (See, e.g.,
§§ 5096, 5097, 5142; see also § 80.) Filing an application for
changed assessment with the AAB is a prerequisite for bringing
a refund claim, unless the parties stipulate that the dispute
does not involve any valuation issues, and the AAB accepts
that stipulation.2 (See § 5142, subd. (b) [describing “requirement
that the person affected file and prosecute an application for
reduction . . . in order to exhaust administrative remedies,”
deemed satisfied when AAB accepts a stipulation that no
valuation issues were presented]; see also § 5097.)
      Once the AAB determines the base value should be reduced
or accepts a stipulation regarding an assessor’s correction of the

      2  The code does not, however, require a property owner
to raise such non-valuation issues via this stipulation process
described in section 5142. A property owner may—as Harmony
did here—raise such issues via an AAB application for changed
assessment instead.



                                 6
rolls that reduces the base value, a taxpayer may make an initial
claim for a refund based thereon. (§§ 5097, 5142.) This initial
application must be verified and directed at the county. (Ibid.)
Section 5097 lays out the timeline on which such a verified claim
for a refund must be made. (See § 5097.) Section 5097 does not,
however, address the years for which a taxpayer may obtain a
refund by timely filing such a refund claim. (See ibid.) Only
after the county denies such a claim has the taxpayer fully
exhausted administrative remedies and may seek refund relief
in court. (§ 5142.) The taxpayer’s “ ‘claim for refund delineates
and restricts the issues to be considered in a taxpayer’s refund
action.’ ” (Mission Housing Development Co. v. City and County
of San Francisco (2000) 81 Cal. App. 4th 522, 527.)

      B.    Harmony’s 2011 Application for Changed
            Assessment
       Harmony owns a property at 962 La Cienega Boulevard,
Los Angeles (the property).3 In 2006, the Los Angeles County
Assessor incorrectly determined that the property had undergone
a change in ownership, and on that basis, established a new base
value that increased the assessed value of the property by over
$5 million. Accordingly, the taxes Harmony paid on the property
increased beginning in the 2006-2007 tax year.
       Harmony discovered the assessor’s error in 2011, and
filed an “application for changed assessment” with the AAB
in November 2011. (Capitalization omitted.) Harmony’s
application requested “a change in the assessed value of [the]


      3 In considering an appeal from a judgment of dismissal
entered after the sustaining of a demurrer to a complaint, we
regard the facts alleged in the complaint, and reflected in the
attached exhibits, as true. (Strauss v. A. L. Randall Co. (1983)
144 Cal. App. 3d 514, 516.)



                                7
property”—specifically, a “reversal of the [2006] reassessment”—
on the basis that “[n]o change of ownership or reassessable event
[had] occurred.”
       The AAB agreed with Harmony and further determined
that the erroneous reassessment constituted “non-judgmental
error” under section 51.5, subdivision (a). On January 23, 2014,
the AAB ordered that the “[a]ssessor’s [r]oll . . . be restored
to [the] 2006-2007 base year, with appropriate inflationary
adjustments” (without specifying which roll or rolls specifically
were to be so “restored.”)
       The assessor sought to vacate the AAB decision via a writ
of administrative mandate, which the superior court ultimately
denied on October 6, 2015. The auditor-controller refused to
correct the 2006-2010 assessment rolls, but corrected them from
2011 onward.

      C.    Harmony’s Efforts to Obtain a Refund of Taxes
       In January 2015, Harmony submitted to the auditor-
controller, in the manner required by the code, a written claim
for refund of taxes overpaid since the 2006-2007 tax year as
a result of the assessor’s error. The County ultimately refunded
the amount Harmony had overpaid for tax year 2011-2012, the
year in which Harmony filed its initial application for changed
assessment with the AAB, and all years thereafter. But the
County denied Harmony’s refund request for overpayments made
in all years before 2011-2012 (i.e., 2006-2007 through 2009-2010,
inclusive).
       On January 23, 2017, Harmony filed a complaint
against the County, the Los Angeles County Auditor-Controller
John Naimo, and the Los Angeles County Board of Supervisors
(collectively respondents), seeking these 2006-2010 overpayments
as “[e]rroneously [and] illegally collected” taxes. (See § 5096,




                                8
subd. (b) [listing “[e]rroneously or illegally collected” taxes
as a ground for refund claim].) The complaint also sought,
under Code of Civil Procedure sections 1060 and 1085,
respectively, a declaration and preemptory writ of mandate
requiring the auditor-controller to correct all of Harmony’s
affected assessment rolls from 2006 onward. Finally, the
complaint sought a declaration interpreting certain portions
of the code.
      D.    The Trial Court’s Judgment
      Respondents demurred to the complaint, relying in
large part on section 80, subdivision (a)(5). That subdivision
provides: “Any reduction in assessment made as the result of
an [application for changed assessment] under this section shall
apply for the assessment year in which the appeal is taken and
prospectively thereafter.” 4 As this subdivision is key to the


      4   Section 80 provides: “(a) An application for reduction in
the base-year value of an assessment on the current local roll
may be filed during the regular filing period for that year . . .
subject to the following limitations: [¶] (1) The base-year value
determined by a local board of equalization or by the State
Board of Equalization, originally or on remand by a court, or
by a court shall be conclusively presumed to be the base-year
value for any 1975 assessment which was appealed. [¶] . . . [¶]
(4) The base-year value determined pursuant to Section 51.5
shall be conclusively presumed to be the base-year value unless
an application for equalization is filed during the appropriate
equalization period for the year in which the error is corrected
or in any of the three succeeding years. Once an application
is filed, the base-year value determined pursuant to that
application shall be conclusively presumed to be the base-year
value for that assessment. [¶] (5) Any reduction in assessment
made as the result of an appeal under this section shall apply for
the assessment year in which the appeal is taken and prospectively



                                 9
issues on appeal, for ease of reference, we shall refer to it as
the “prospective assessment limit.” As contemplated in the
prospective assessment limit, the reduction in assessment of
the property was “made as a result of ” Harmony’s “application
for changed assessment.” (Capitalization omitted.) Thus,
respondents argued, that reduced assessment applied beginning
in 2011, the year Harmony filed its application, and Harmony’s
refund claim based thereon was likewise limited to taxes paid for
tax years 2011-2012 and later.
      The trial court agreed with respondents, sustained the
demurrer on all claims, and dismissed the action. Harmony
timely appealed.

                   STANDARD OF REVIEW
       In an appeal from a judgment of dismissal after a sustained
demurrer, we review non-equitable claims in a complaint de novo
to determine whether the complaint “alleges facts sufficient
to state a cause of action under any legal theory.” (Aguilera v.
Heiman (2009) 54 Cal. App. 4th 590, 595 (Aguilera).) We must
affirm if the demurrer would be properly sustained on any
theory, even if not articulated by the trial court. (Hendy v. Losse
(1991) 54 Cal. 3d 723, 742.)
       We review a trial court’s decision not to entertain an action
for declaratory relief for abuse of discretion. (Meyer v. Sprint
Spectrum L.P. (2009) 45 Cal. 4th 634, 647.) Finally, we review
the trial court’s decision to deny leave to amend following


thereafter. [¶] (b) This section does not prohibit the filing of an
application for appeal where a new value was placed on the roll
pursuant to Section 51. [¶] (c) An application for equalization
made pursuant to Section 620 or Section 1605 when determined,
shall be conclusively presumed to be the base-year value in the
same manner as provided herein.” (§ 80, italics added.)



                                10
demurrer for abuse of discretion as well. (Aguilera, supra,
174 Cal.App.4th at p. 595.) “[I]t is an abuse of discretion to
sustain a demurrer without leave to amend if the plaintiff
shows there is a reasonable possibility any defect identified by
the defendant can be cured by amendment.” (Aubry v. Tri-City
Hospital Dist. (1992) 2 Cal. 4th 962, 967.)

                         DISCUSSION
I.    TAX REFUND CLAIM
      A.    Section 80 Bars Harmony’s Tax Refund Claim
       Harmony argues that the trial court incorrectly interpreted
section 80’s prospective assessment limit as prohibiting
Harmony’s tax refund claim for the years before 2011. According
to Harmony, because section 51.5, subdivision (a) gives an
assessor an unlimited period of time to correct nonjudgmental
errors, Harmony may seek a refund of property taxes
“[e]rroneously or illegally collected” over a likewise unlimited
period of time, as long as the underlying error is nonjudgmental,
and Harmony complies with the statute of limitations. (§ 5096,
subd. (b) [listing “[e]rroneously or illegally collected” taxes
as a ground for refund claim]; see § 80, subd. (a)(4) [statute of
limitations].)
       No court has yet considered this proposed interpretation
or the specific factual scenario alleged in Harmony’s complaint.
We therefore analyze section 51.5, subdivision (a), to determine
whether it affords property owners such broad refund relief from
nonjudgmental error and, more specifically, whether it trumps
the prospective assessment limit in section 80. We look first
to the statute’s plain language as “the best indicators of [the
Legislature’s] intent.” (Freedom Newspapers, Inc. v. Orange
County Employees Retirement System (1993) 6 Cal. 4th 821, 826.)




                                11
We seek to “harmonize ‘the various parts of a statutory
enactment . . . by considering [the language of subdivision (a)]
in the context of the statutory framework as a whole” (People v.
Murphy (2001) 25 Cal. 4th 136, 142), rather than “in isolation.”
(Lungren v. Deukmejian (1988) 45 Cal. 3d 727, 735.)
      Applying these principles, we conclude that Harmony’s
suggested interpretation of section 51.5 subdivision (a) is
incorrect. Cases analyzing the interplay of section 51.5 and
section 80 in related factual contexts support our conclusion.
Section 80 therefore applies to Harmony’s claims, and the
section’s prospective assessment limit bars refund of the pre-2011
taxes Harmony’s complaint seeks to recover.

            1.    Statutory Language and Structure
                  of Section 51.5
       The plain language of section 51.5, subdivision (a)
addresses when an assessor is obligated to “correct[ ]”
nonjudgmental error—nothing more. (Ibid.) Section 51.5,
subdivision (a) provides: “Notwithstanding any other provision
of the law, any error or omission in the determination of a
base[-]year value . . . including the failure to establish that
base[-]year value, which does not involve the exercise of
an assessor’s judgment as to value, shall be corrected in any
assessment year in which the error or omission is discovered.5

      5 Section 51.5 provides: “(a) Notwithstanding any
other provision of the law, any error or omission in the
determination of a base[-]year value pursuant to paragraph (2)
of subdivision (a) of Section 110.1, including the failure to
establish that base[-]year value, which does not involve the
exercise of an assessor’s judgment as to value, shall be corrected
in any assessment year in which the error or omission is
discovered. [¶] (b) An error or an omission described in
subdivision (a) which involves the exercise of an assessor’s



                                12
(§ 51.5, subd. (a).) To understand whether this subdivision
may have a broader effect on tax refund relief, we consider other
subdivisions of the section for context.
       Subdivision (d) of the section contemplates the possibility
of tax refunds, and provides that, in instances of both
nonjudgmental error and judgmental error, “refunds of tax shall
be granted in accordance with this division.” (§ 51.5, subd. (d).)
Notably, subdivision (d) refers to all otherwise applicable
limitations and procedures laid out in “the division”—not just the
specific code sections dealing with refunds. (Ibid.) Section 80 is
contained in the division and lays out such additional limitations
and procedures, including the prospective assessment limit.


judgment as to value may be corrected only if it is placed on
the current roll or roll being prepared, or is otherwise corrected,
within four years after July 1 of the assessment year for which
the base[-]year value was first established. [¶] (c) An error or
an omission involving the exercise of an assessor’s judgment
as to value shall not include errors or omissions resulting
from the taxpayer’s fraud, concealment, misrepresentation,
or failure to comply with any provision of law for furnishing
information required by Sections 441, 470, 480, 480.1, and 480.2,
or from clerical errors. [¶] (d) If a correction authorized by
subdivision (a) or (b) reduces the base[-]year value, appropriate
cancellations or refunds of tax shall be granted in accordance
with this division. If the correction increases the base[-]year
value, appropriate escape assessments shall be imposed in
accordance with this division. [¶] . . . [¶] (f) For purposes of this
section: [¶] (1) ‘Assessment year’ means an assessment year
as defined in Section 118. [¶] (2) ‘Clerical errors’ means only
those defects of a mechanical, mathematical, or clerical nature,
not involving judgment as to value, where it can be shown from
papers in the assessor’s office or other evidence that the defect
resulted in a base[-]year value that was not intended by the
assessor at the time it was determined.” (§ 51.5.)



                                 13
Although section 80 does not directly address refund relief, it
is an important part of the division’s overall scheme related to
refunds. Specifically, the applications for changed assessment
the section addresses can provide the basis for a refund claim (as
was the case here), and are in many instances a prerequisite to a
refund claim. (See §§ 5097, 5142.) Nor is section 80 in conflict
with the time restrictions on refund claims set forth elsewhere in
the Division, which address only when a party may file a refund
claim, not the years to which a reduction in assessment applies.
(See § 5097.)6
       Had the Legislature wanted to prevent section 80 or
its prospective assessment limit from affecting refund actions
like Harmony’s, it could have incorporated into section 51.5,
subdivision (a) a more specific list of refund-related code sections,
rather than referring broadly to “the Division.” It did not.
“We must “assum[e] . . . that the Legislature chose its words
carefully,” and that such “broad language” means the Legislature


      6  At oral argument, Harmony appeared to suggest that
section 5096—which lists possible grounds for a refund—offers
an additional basis for ignoring the prospective assessment
limit in section 80. Section 5096 provides that “[a]ny taxes
paid before or after delinquency shall be refunded,” if one of
the bases enumerated in the statute is present. Harmony
appeared to suggest this court could read section 5096 literally—
as requiring such taxes “shall be refunded,” regardless of
restrictions imposed on refund actions elsewhere in the code—if
one of the enumerated bases is present. Such an interpretation
conflicts with common sense and fundamental canons of
statutory interpretation, and would nullify the time limitations
and other procedural restrictions reflected in subsequent code
sections governing refund actions. (See, e.g., §§ 5097, 5142; see
also § 80.) Section 5096 addresses grounds for refund and does
not address when or how a plaintiff may pursue such a refund.



                                 14
“consciously eschewed” a more narrowly tailored alternative.
(Ornelas v. Randolph (1993) 4 Cal. 4th 1095, 1108.)
       Thus, nothing in the plain language of section 51.5,
subdivision (a), suggests the section has any effect on—let alone
expands—a taxpayer’s ability to seek a refund of erroneously
collected taxes, or otherwise trumps limits section 80 places on
that ability.
       Allowing the prospective assessment limit in section 80
to limit recovery of refunds based on nonjudgmental error
also strikes an efficient and just balance between potentially
competing public and private interests. In order to reliably
budget public funds, the state must be able to rely on the taxes
it has collected. (See Geiger v. Board of Supervisors (1957)
48 Cal. 2d 832, 839–840 [“Before [a county board of supervisors]
can properly prepare a budget, it must be able to ascertain
with reasonable accuracy the amount of income which may be
expected from all sources.”].) The prospective assessment limit
facilitates this important public goal. On the other hand, the
prospective assessment limit can, as it did here, prevent a
taxpayer from recovering overpayments made as a result of
a county’s error. But taxpayers may avoid such a result by
reviewing their tax bills for irregularities and timely seeking
clarification and/or relief via an application for changed
assessment. Here, Harmony’s 2006-2007 tax bill for the property
increased substantially, but Harmony did not challenge the
change-in-ownership determination underlying that increase
until 2011. Had it filed its application for changed assessment
the year the error was made, section 80 would have presented
no obstacle to Harmony recovering all overpayments resulting
from that error. Thus, while section 80 places the burden on the
taxpayer to critically review and, as applicable, timely contest
its tax bill, the law does so in the interest of public financial




                               15
certainty and long-term planning. This strikes us as a fair
balance.

            2.    Relevant Case Law
      Cases analyzing the related issues of escape assessments
and refunds based on judgmental error further bolster our
interpretation of section 51.5.

                  a.    Cases involving escape assessments
       Section 51.5, subdivision (a) governs all corrections of
nonjudgmental base value error, including errors that incorrectly
decrease the base value. Subdivision (d) therefore incorporates
not only the refund provisions of the division, but those
provisions addressing “escape assessments”—additional taxes
charged when a property is underassessed. (§ 51.5, subd. (d).)
In Montgomery Ward & Co. v. County of Santa Clara (1996)
47 Cal. App. 4th 1122, 1133-1138 (Montgomery Ward), the
county sought to collect such escape assessment taxes based
on an argument similar to the one Harmony offers here. (See
generally ibid.) The county argued that because section 51.5,
subdivision (a) removed time limits on error correction, other
limitations on escape assessments elsewhere in the division—
specifically, a statute of limitations in section 532—should
no longer apply. (Montgomery Ward, supra, 47 Cal.App.4th at
pp. 1133-1134.) The court rejected this reasoning: “The fact
that there is no limitations period for correcting base[-]year
values (not involving the assessor’s exercise of judgment as to
value) does not mean, however, that there is no limitations period
for levying escape assessments based on the changed base[-]year
value. Section 51.5, subdivision (d), permits assessors to levy
only ‘appropriate escape assessments’ when revaluation results
in an increase in the base[-]year value. [¶] This is where section
532 comes into play.” (Ibid.)



                               16
      Just as section 51.5, subdivision (a) does not render
inapplicable the statute of limitations in section 532, section 51.5,
subdivision (a) does not render inapplicable the prospective
assessment limit in section 80. Both limitations are incorporated
by section 51.5, subdivision (d) and are unaffected by
subdivision (a).

                  b.     Cases involving refunds based on
                         judgmental error
       Several cases have considered whether section 80’s
prospective assessment limit applies to applications for changed
assessment and refunds based on judgmental error, the
correction of which is addressed in section 51.5, subdivision (b).
(See Sea World, supra, 27 Cal.App.4th at p. 1401; see also
Metropolitan, supra, 61 Cal.App.4th at pp. 938, 946–948; Osco,
supra, 221 Cal.App.3d at p. 191.) In Sea World, for example,
the court engaged in a lengthy discussion of the legislative
history and intent of section 51.5, untethered to a particular
subsection or type of error. (Sea World, supra, 27 Cal.App.4th
at pp. 1404-1407.) Based on such analysis, these cases uniformly
conclude that where a property owner has overpaid in property
taxes as a result of judgmental errors related to base value
assessment, section 80, subdivision (a)(5) permits a county
to refund only those overpayments occurring in the year the
taxpayer initiates a request for reduction in base value before
the AAB, and prospectively thereafter. (See, e.g., Sea World,
supra, at p. 1403; see also Ellis v. County of Calaveras (2016)
245 Cal. App. 4th 64, 73 [“the assessment value would only
be reduced for purposes of a refund of taxes in the year
in which the application was filed and in succeeding tax
years. . . . This is true whether the appeal is made pursuant to
section 80, subdivision (a)(3) or section 51.5”]; Metropolitan,
17
supra, 61 Cal.App.4th at pp. 942, 947 [“even though a taxpayer
has four years to challenge a base[-]year value, the taxpayer
can only receive a refund for the year in which the appeal is
made, and thereafter”]; Osco, supra, 221 Cal.App.3d at p. 191
[concluding a “downward adjustment to a base-year value on the
current tax roll [does not] entitle[] a taxpayer to a refund of taxes
paid for years prior to the adjustment”].)
       Harmony argues that these cases are inapposite, as they
considered facts implicating only judgmental error, discussed
in section 51.5, subdivision (b), not subdivision (a). Harmony
relies on the fact that subdivisions (a) and (b) set forth different
timelines on which judgmental errors and nonjudgmental errors
may be corrected. But, as discussed above, error correction
is distinct from refund relief and applications for changed
assessment. Section 51.5, subdivision (d) addresses the latter
two of these, and in so doing, does not treat judgmental and
nonjudgmental error differently in any respect. Thus, the cases
discussed above, although not factually on point, are instructive
in interpreting section 51.5.
       Harmony argues that these cases are distinguishable on
the additional basis that Harmony’s AAB application was filed
“under Section 51.5[, subdivision ](a), not under Section 80.”
(Boldface omitted.) But applications for changed assessment
are filed under neither of those sections; they are filed pursuant
to section 1603. (See § 1603; see also § 80.) Harmony’s
“application for changed assessment” regarding the property,
which utilized a California Board of Equalization form as
specified in section 1603, is no exception. (Capitalization
omitted.)
       Finally, Harmony cites Sunrise, supra, 58 Cal. App. 4th 948,
as “roundly dispatch[ing] the fallacy” that “[s]ection 80[] bars
the relief Harmony Gold seeks.” (Capitalization omitted.) But




                                 18
Sunrise does not address tax refund relief. Rather, the court in
that case concluded the assessor’s duty to correct nonjudgmental
errors was not limited by the statute of limitations in section 80,
subdivision (a)(3), given the Legislature’s clear intent “to remove
any time limits on correcting the roll based on nonjudgmental
errors.” (Sunrise, supra, 58 Cal.App.4th at pp. 958–959 [holding
that “section 51.5[, subdivision ](a) errors are correctable at any
time”], italics added.) But in reaching this conclusion, Sunrise
underscored that error correction and refunds are separate
and distinct: “Correction of the base-year value figure does
not automatically entitle the taxpayer to a refund. [Citation.]
Refunds are governed by separate provisions of the code, and
the taxpayer may only recover a refund by complying with those
statutes.” (Id. at p. 961.) Here, those statutes do not permit a
refund of taxes Harmony paid on the property for pre-2011 tax
years.

      B.    Section 80 Is Constitutional
     In connection with its arguments regarding leave to
amend, Harmony challenges the constitutionality of section 80.
We treat this as an additional legal argument in support of
Harmony’s complaint as currently pleaded. (Hendy v. Losse,
supra, 54 Cal.3d at p. 742 [reversible error if demurrer
sustained on complaint alleging facts showing entitlement to
relief on any theory].) We conclude the argument is without
merit.
       Harmony relies on article II, section 10, subdivision (c)
of the California Constitution (article II, section 10(c)), which
prohibits the legislature from enacting statutes that effectively
amend any initiative statute, unless the initiative statute permits
such legislative amendment. Harmony argues that, because an
initiative statute (Proposition 13) caps property tax amounts




                                19
based on base value assessments, and because section 80 restricts
taxpayers’ ability to seek a change in assessment, section 80
reflects an unconstitutional effort by the Legislature to “amend”
Proposition 13 without seeking voter approval. Harmony points
specifically to section 80’s “quadrennial time limit to challenge
base[-]year value assessment” and its provision for “prospective-
only relief for base[-]year value reduction” as so “amending” the
Proposition 13 scheme.
       The proscription embodied in article II, section 10(c)
is designed to “ ‘protect the [P]eople’s initiative powers by
precluding the Legislature from undoing what the [P]eople
have done, without the electorate’s consent.’ ” (Proposition 103
Enforcement Project v. Quackenbush (1998) 64 Cal. App. 4th
1473, 1484.) But section 80 in no way “undoes” the limits on
property taxes Proposition 13 created; it sets reasonable limits
on applications for reassessment that promote certainty and
reliable recordkeeping. Such applications for reassessment
and tax refund actions based thereon are related to but
clearly distinct from the “ ‘subject of [Proposition 13]’ ” and are
something “that the initiative ‘does not specifically authorize or
prohibit.’ ” (County of San Diego v. San Diego NORML (2008)
165 Cal. App. 4th 798, 830.) Section 80 thus does not run afoul of
article II of the California Constitution. (County of San Diego v.
San Diego NORML, supra, at p. 830.)
       The prospective assessment limit in section 80,
subdivision (a)(5) is constitutional and bars the tax refund claim
alleged in Harmony’s complaint. The trial court thus properly
sustained a demurrer of Harmony’ tax refund cause of action.




                                20
II.    DENIAL OF LEAVE TO AMEND
      Harmony argues the trial court abused its discretion by
denying its request for leave to amend the complaint to raise
a constitutional violation.7 Harmony does not identify any
additional facts it would allege in the complaint, had it been
granted leave to amend, or how those facts would cure the defects
discussed above and in the trial court’s ruling. (See Larson v.
UHS of Rancho Springs, Inc. (2014) 230 Cal. App. 4th 336,
342-343 [plaintiff ’s burden to identify specific factual allegations
in proposed amendment to demurred complaint that would state
a cause of action].) Harmony thus has not satisfied its burden of
establishing a reasonable possibility of amendment. (Ibid.)

III.   HARMONY’S DECLARATORY RELIEF AND WRIT REQUEST
      Code of Civil Procedure section 1060 permits a party
to seek, inter alia, “a declaration of his or her rights and
duties” with respect to property where there exists an “actual
controversy relating to the legal rights and duties of the
respective parties.” (Code Civ. Proc., § 1060; see generally
California Public Records Research, Inc. v. County of Yolo (2016)
4 Cal.App.5th 150, 185 (California Public Records Research).)
Harmony requests two types of declaratory relief under this
section: (1) a general declaration clarifying that the code
requires the auditor-controller to issue property tax refunds


       7The record reflects that Harmony’s request in this
regard was for “more time to file additional briefing opposing
the demurrer on constitutional grounds.” The court properly
denied that request on the basis that Harmony “had ample
opportunity to include those arguments in its opposition brief.”
Separately, the court denied leave to amend without reference to
Harmony’s desire to challenge the constitutionality of section 80.



                                 21
based on nonjudgmental error “without regard to any and all
time restrictions,” and (2) a declaration that the code requires
the auditor-controller to correct the 2006 assessment roll entry
for the property. Harmony also seeks a peremptory writ of
mandate compelling the same conduct as would result from its
second desired declaration—revision of the assessment roll for
2006—as well as correction of all subsequent years to reflect only
the corrected base value of Harmony’s property. We conclude
Harmony has failed to carry its burden of identifying reversible
error in the trial court’s dismissal of these claims.

      A.    General Declaration Regarding Tax Refunds
            Based on Nonjudgmental Error
       Harmony’s desired declaration that property tax refunds
based on nonjudgmental error are not subject to time limits is
legally incorrect, as discussed above. Code of Civil Procedure
section 1060 does not support a request for such declaratory
relief, and the claim was properly dismissed. (See California
Public Records Research, supra, 4 Cal.App.5th at p. 185.)

      B.    Declaration and Writ Requiring the Auditor-
            Controller to Correct Pre-2011 Assessment
            Rolls
      Harmony seeks a second declaration “to establish that
the meaning of . . . section 4837, requires [the auditor-controller]
to enter on the roll on which the error was made the date
and nature of the correction.” “ ‘ “The purpose of a declaratory
judgment is to ‘serve some practical end . . .’ ” [and] to “liquidate
doubts with respect to uncertainties or controversies which might
otherwise result in subsequent litigation.” ’ ” (Meyer v. Sprint
Spectrum L.P., supra, 45 Cal.4th at p. 647.) Thus, a “ ‘ “test of
the right to institute proceedings for declaratory judgment is the




                                 22
necessity of present adjudication as a guide for plaintiff ’s future
conduct in order to preserve his legal rights.” ’ ” (Ibid.)
       Harmony has identified no such practical need for the
declaratory relief it seeks. Even if Harmony obtained its desired
declaration requiring the correction of the 2006 tax roll, that
correction would not entitle Harmony to a refund for any portion
of the 2006-2010 period for the reasons we discuss above.
This court therefore requested the parties submit letter
briefs identifying what, if any, harm could be remedied by the
declaratory relief Harmony seeks, other than effects Harmony
argues such relief will have on Harmony’s efforts to seek a tax
refund. Neither in its letter brief, nor at oral argument, did
Harmony identify any non-refund effect or need to avoid future
litigation or controversy. Thus, Harmony has not carried its
burden of establishing that the declaration Harmony seeks will
have any practical significance, or that it is necessary to avoid
future litigation or controversy.8 (See Meyer, supra, 45 Cal.4th
at p. 647.) The trial court properly dismissed the declaratory
relief cause of action.
       Harmony has likewise identified no prejudice resulting
from the trial court’s dismissal of Harmony’s writ request seeking
historical roll correction. Therefore, that dismissal cannot

      8  Because Harmony failed to identify any non-refund-
related harm that would result from the court’s dismissal, we
need not consider how section 4837 interacts with sections 51.5
and 80 on the facts Harmony alleges—i.e., nonjudgmental error
correction “due to an assessment appeal.” (See Sea World, supra,
27 Cal.App.4th at pp. 1406-1407 [“[C]orrections of a base[-]year
value by the assessor are not the same thing as a reduction due
to an assessment appeal.”].) We likewise need not consider
respondents’ contention that Harmony has failed to plausibly
allege the auditor-controller in fact refused to correct the
2006-2010 tax rolls in the manner required by the code.



                                23
constitute reversible error. (See McBride v. Paoli (1955)
134 Cal. App. 2d 783, 791 [“we need not decide whether it was
error to sustain the demurrer to the second count” as “[p]laintiff
sustained no prejudice therefrom”]; People v. Singh (2015)
234 Cal. App. 4th 1319, 1330–1331 [“[I]t is not enough for an
appellant to identify an error in the proceedings in the trial court
without affirmatively establishing ‘how the error caused a
miscarriage of justice.’ . . . Mere speculations of prejudice are
insufficient to carry this burden.”].)
      In support of its writ claim, Harmony points to
section 1646.1’s requirement that the assessor “forthwith correct
the roll to reflect the changes made by the county board” such
as the AAB.9 But nothing in section 1646.1 suggests Harmony
suffered any prejudice from the challenged dismissal, nor has
Harmony submitted any basis on which we could infer such
prejudice.




      9  We note that the AAB order required only that “the
[a]ssessor’s [r]oll” be corrected, without specifying whether
“[a]ssessor’s [r]oll” encompassed more than the then-current roll.
Harmony’s briefing on appeal incorrectly describes the AAB
order as requiring correction of defendant “County’s 2006 through
2010, inclusive, secured assessment rolls.” This is in conflict
with the AAB decision, a document attached to the complaint,
in which there is no reference to any specific assessment year.
Nevertheless, given that Harmony has not carried its burden of
alleging prejudice from the alleged failure to correct, we need not
delve into the meaning of the AAB’s order in this regard.



                                 24
                        DISPOSITION
      The trial court’s order and judgment sustaining the
demurrer without leave to amend is affirmed as to all causes of
action. Respondent is awarded its costs on appeal.




                                         ROTHSCHILD, P. J.
We concur:




                 CHANEY, J.




                 BENDIX, J.




                               25
Filed 1/30/19
                CERTIFIED FOR PUBLICATION

   IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                  SECOND APPELLATE DISTRICT
                            DIVISION ONE


HARMONY GOLD U.S.A., INC.,                  B284436

       Plaintiff and Appellant,             (Los Angeles County
                                            Super. Ct. No. BC646843)
       v.
                                            ORDER CERTIFYING
COUNTY OF LOS ANGELES et al.,               PUBLICATION OF OPINION

       Defendants and Respondents.




THE COURT:
      The opinion in the above-entitled matter filed on January 3,
2019, was not certified for publication in the Official Reports. For
good cause, it now appears that the opinion should be published in
the Official Reports, and it is so ordered.



_____________________________________________________________
ROTHSCHILD, P. J.          CHANEY, J.            BENDIX, J.